                       WILLIAM M. BUTLER, JR.
                                             Lawyer
                                 Website: www.kycriminallawyer.com

                                   Email: wmb@kycriminallawyer.com

                       FEDERAL WEBSITE: www.kyfederalcriminalattomey.com
                     FEDERAL EMAIL: williambutler@kyfederalcriminalattomey.com

                                       KAREN J. BELL, Paralegal
                                 Email: karenbell@kycriminallawyer.com

                                  500 West Jefferson Str. #1520
                                   Louisville, Kentucky 40202
                                   Telephone: (502) 582-2020
                                    Facsimile: (502) 583-8007


                                               May 5, 2021

The Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       RE:    United States of America v. Scott Robinson
              Southern District of New York Case Number: 1:20-cr-00162-JPO-1

Dear Judge Oetken,

        I represent Scott Robinson in the above captioned case. Mr. Robinson is waiting for a
date to report to federal prison after being sentenced to 18 months on March 9, 2021.

       While he is waiting on his report to federal prison, Mr. Robinson moves this honorable
Court for permission to visit his sick mother, Marilyn Robinson, who resides in Lewisburg, Ohio
and who has cancer.

       Mr. Robinson will need permission to travel to the Southern District of Ohio.


                                               Sincerely yours,

                                              s/William M. Butler, Jr.

WMB,JR./kjsb
cc:   AUSA Sarah Mortazavi
      AUSA Andrew Adams
      AUSA Benet Kearney        Granted, provided that Mr. Robinson provides his
      thruECF                pretrial services officer in advance with travel dates and
                             itinerary.
                                So ordered.
                                May 7, 2021




                                  2
